Citation Nr: 0615268	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  04-13 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
verruca acuminata intra-urethral, operated (genitourinary 
disability), on appeal from a May 2003 rating decision, then 
currently rated 20 percent disabling. 

2.  Entitlement to service connection for bladder cancer, 
claimed as secondary to service-connected genitourinary 
disability.

3.  Entitlement to an increased rating for service-connected 
genitourinary disability, currently rated 60 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from February 1953 to July 
1956.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision from the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied service connection for 
bladder cancer, as well as an increased rating for service-
connected genitourinary disability.  As discussed below the 
veteran withdrew his appeal regarding the increased rating 
claim.  

In a more recent April 2005 rating decision, the RO granted 
an increased, 60 percent, rating for genitourinary 
disability.  Notification of this decision was mailed to the 
veteran on May 20, 2005.  And in response, the veteran's 
representative filed a timely notice of disagreement (NOD) in 
May 2006.  The RO has not, however, provided him a statement 
of the case (SOC) concerning this claim or given him an 
opportunity to perfect an appeal to the Board on this 
particular issue by submitting a timely substantive appeal 
(e.g., a VA Form 9 or equivalent statement).  So this claim 
must be remanded to the RO - as opposed to merely referred 
there.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This 
will occur via the Appeals Management Center (AMC) in 
Washington, DC.

The issue of entitlement to an increased rating for 
genitourinary disability addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  On February 1, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of his appeal for an 
increased rating for his service-connected genitourinary 
disability is requested.

2.  The veteran's bladder cancer was not caused by his 
service-connected genitourinary disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal 
pertaining to the May 2003 rating decision denying an 
increased rating for his service-connected genitourinary 
disability by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).

2.  The veteran's bladder cancer is not proximately due to or 
the result of the his service-connected genitourinary 
disability.  38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 
3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Appeal Pertaining to the May 2003 Rating Decision Denying 
an Increased Rating for his Service-Connected Genitourinary 
Disability

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  In February 2005, the appellant withdrew 
his substantive appeal pertaining to his May 2003 rating 
decision denying an increased rating for his service-
connected genitourinary disability and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal pertaining to that rating 
action and it is dismissed.

II.  Service Connection for Bladder Cancer 

A.  Duty to Notify and Assist

The Board notes that to be consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VA notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board concludes that the RO letter sent in April 2005, 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim for service 
connection, complied with VA's notification requirements and 
set forth the laws and regulations applicable to his claim.  
In sum, the veteran was notified and aware of the evidence 
needed to substantiate his claim, and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was told to submit evidence he had in his 
possession.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) the U.S. 
Court of Appeals for Veterans' Claims (Court) held that a 
VCAA notice must be provided to a claimant before the initial 
unfavorable RO decision on claim for VA benefits.  This was 
not accomplished.  However, the RO sent the veteran adequate 
notice in April 2005, after the initial denial of the claim.  

So any defect with respect to the timing or language of the 
notice was nonprejudicial and therefore, merely harmless 
error.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  
The record reflects that the RO obtained the veteran's 
service medical records, and post-service medical records 
identified by the veteran.  An opinion regarding the etiology 
of the veteran's bladder cancer has been obtained.  As such, 
the record is sufficient for a decision.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish the severity of the condition or the effective date 
for the disability.  Despite the inadequate notice provided 
to the veteran concerning these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection.  Thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.  

B.  Factual Background, Governing Laws, Regulations and Legal 
Analysis

The veteran is service connected for a genitourinary 
disability - which he in turn alleges caused his bladder 
cancer.

The veteran's service medical records reveal that he was 
diagnosed with verruca acuminata, nonvenereal, intra-
urethral.  His service medical records are negative for 
bladder cancer.  In March 1957, within one year of separation 
from service, the veteran was diagnosed with papillary 
carcinoma (Grade I, transitional cell carcinoma of the 
anterior urethra).  The cancer was excised and no recurrence 
was found.  In a May 1957 rating decision, service connection 
for verruca acuminata, intra-urethral (claimed carcinoma), 
operated, was granted.  From November 1960 to January 1961, 
the veteran was hospitalized at a VA facility for observation 
of papillary carcinoma (Grade I, transitional cell carcinoma 
of the anterior urethra) which was not found.  VA clinical 
records note that, in February 2001, the veteran underwent 
transurethral resection of a bladder tumor.  Carcinoma in 
situ (CIS) of the bladder was suspected.  In January 2002, VA 
cystoscopy and bladder biopsy noted papillary changes, but 
the procedures were noted to have been negative.  Bladder CIS 
was suspected in January 2003, and Bacillus Calmette-Guerin 
(BCG) vaccine treatment for bladder cancer was initiated.  
Subsequent VA records reveal excision of the carcinoma.  A VA 
clinical note dated in May 2003 noted that recent biopsy for 
bladder cancer was negative.  

The veteran is currently in receipt of a 60 percent rating 
for the service-connected intra-urethral verruca acuminata.  

A VA examiner provided an opinion dated in April 2004 
indicating that it is unlikely that the veteran's service-
connected acuminata (human papilloma virus (HPV)) is the 
cause of his bladder cancer.  The examiner stated that he 
consulted the veteran's medical records and conducted a 
computer search of various medical studies.  He noted that 
research of the studies indicate that bladder cancer is not 
an established health effect of HPV.  

Service connection is granted for a disability that is 
proximately due to or the result of a service-connected 
condition.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  This includes situations where a service-connected 
condition has chronically aggravated a condition that is not 
service connected.  But in these instances, compensation is 
only payable for the degree of additional disability 
attributable to the aggravation.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

The veteran's claim for secondary service connection for 
bladder cancer must be denied because there is no competent 
evidence of record that the bladder cancer, first diagnosed 
in the 2000's, is proximately due to or the result of, or 
aggravated by, his service-connected genitourinary 
disability.  Allen, 7 Vet. App. at 449; 38 C.F.R. § 3.310(a).  
The VA examiner who provided the April 2004 opinion reviewed 
the veteran's medical records and based his opinion on a 
review of medical studies relating to the etiology of bladder 
cancer.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(factors for assessing the probative value of a medical 
opinion include the physician's access to the claims file and 
the thoroughness and detail of the opinion).  And while the 
veteran no doubt sincerely believes otherwise, as a layman, 
he simply does not have the necessary medical training and/or 
expertise to make this medical determination regarding 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).


ORDER

The appeal pertaining to the May 2003 rating decision denying 
an increased rating for his service-connected genitourinary 
disability is dismissed

The claim for secondary service connection for bladder cancer 
is denied.  


REMAND

As already indicated, the RO issued a decision in April 2005 
granting an increased, 60 percent, rating for a genitourinary 
disability.  Notification of this decision was mailed to the 
veteran on May 20, 2005.  The veteran's representative, in a 
May 15, 2006, Informal Hearing Presentation (IHP) requested 
an increased rating for the service-connected disability 
pursuant to 38 C.F.R. § 3.321(b)(1), extraschedular ratings.  
This May 2006 statement, in response to the RO's April 2005 
decision, is a NOD concerning the rating for his 
genitourinary disability.  See 38 C.F.R. § 20.200.  And when, 
as here, the veteran submits a timely NOD, but has not 
received an SOC, the Board must remand the claim to the RO 
(rather than merely referring it there) to issue an SOC and 
to give him an opportunity to perfect an appeal to the Board 
concerning this additional claim by filing a timely 
substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

In response to his NOD recently received 
in May 2006 (timely contesting the RO's 
April 2005 decision), send the veteran an 
SOC concerning his claim for a rating 
higher than 60 percent for his 
genitourinary disability.  And notify him 
that he still then needs to file a timely 
substantive appeal (e.g., a VA Form 9 or 
equivalent statement) to perfect an appeal 
to the Board concerning this additional 
claim.  If, and only if, he perfects an 
appeal to the Board concerning this 
additional claim should it be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


